DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/18/2022, with respect to the previously filed drawing objections and the previously filed claim rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  The objections to the drawings and rejections of the claims have been withdrawn in view of the amended drawings and amended claims. 
Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an outwardly-facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel.
	The best prior art is Piskun et al. (Patent No. US 8,961,407 B2), which discloses a tissue guard (Figs. 54-55), comprising: a body (482) defining an open proximal end (open upper end), an open distal end (open lower unmarked end), and a lumen (lumen in 482 through which 480 travels) extending through the body (482) between the open proximal end (open upper end) and the open distal end (open lower unmarked end); and a lip (488) extending radially outwardly (488 extends upwards and outwards, claim language does not require it to extend at a perpendicular angle from the body) from the open proximal end of the body (482), the lip (488) including a plurality of spaced-apart cut-outs (shown in previous action in Section 9, page 4) defined about the outer circumference of the lip (488) to define a plurality of tabs (shown in previous action) of the lip (488), each tab (shown in previous action) including an outer edge segment (outer peripheral edge of the tabs), wherein the body (482) and the lip (488) are monolithically formed as a single piece of material (488 and 482 do not separate). Piskun et al. further discloses a collar (edge portion between 488 and 482 in Figs. 54-55, shown in previous action in Section 11, page 5) disposed between and interconnecting the open proximal end of the body (482) and the lip (488), the collar (shown in previous action) monolithically formed as part of the single piece of material with the body (482) and the lip (488).
	However, Piskun et al. fails to disclose an outwardly-facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel. Furthermore, the prior art of record does not suggest any motivation to modify the Piskun et al. disclosure to arrive at these features
With respect to claim 8, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an access device including a proximal end portion, a distal end portion, and a body extending between the proximal end and distal end portions, the body defining a passageway extending therethrough, and wherein the proximal end portion defines an overhang extending radially inwardly into the passageway; wherein the outer edge segments of the lip are configured to engage the overhang to thereby engage the tissue guard within the access device, in combination with the other limitations of the independent claim.
	The closest prior art is Piskun et al. (Patent No. US 8,961,407 B2), which discloses a tissue guard (Figs. 54-55), comprising: a body (482) defining an open proximal end (open upper end), an open distal end (open lower unmarked end), and a lumen (lumen in 482 through which 480 travels) extending through the body (482) between the open proximal end (open upper end) and the open distal end (open lower unmarked end); and a lip (488) extending radially outwardly (488 extends upwards and outwards, claim language does not require it to extend at a perpendicular angle from the body) from the open proximal end of the body (482), the lip (488) including a plurality of spaced-apart cut-outs (shown below) defined about the outer circumference of the lip (488) to define a plurality of tabs (shown above) of the lip (488), each tab (shown above) including an outer edge segment (outer peripheral edge of the tabs), wherein the body (482) and the lip (488) are monolithically formed as a single piece of material (488 and 482 do not separate).
	However, Piskun et al. fails to disclose an access device comprising an overhang extending radially-inwardly into the passageway wherein the outer edge segments of the lip are configured to engage the tissue guard within the access device. Furthermore, the prior art of record does not suggest any motivation to modify the Piskun et al. disclosure to arrive at these features. The device of Piskun et al. is not contemplated for use with an additional access device, therefore it would not be obvious for one of ordinary skill in the art to combine this device with an access device, particularly one with the structural features (such as the overhang) as claimed.
Regarding claim 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an outwardly facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel; and first tubing configured to couple to the connection port at a first end of the first tubing, in combination with the other limitations of the independent claim.
	The closest prior art is Ip et al. (PGPub US 2019/0110786 A1), which discloses a tissue guard (545 in Fig. 5A), including: a body (560) defining an open proximal end (upper end of 560), an open distal end (lower end of 560), and a lumen extending through the body (560) between the open proximal end and the open distal end; a lip (535) extending radially outwardly from the open proximal end of the body (560); and a collar (550) disposed between and interconnecting (550 connects 535 to 560 in Fig. 5B, via coupling mechanisms 570) the open proximal end of the body (upper end of 560) and the lip (535).
	However, Ip et al. fails to disclose an outwardly facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel; and first tubing configured to couple to the connection port at a first end of the first tubing. While Ip et al. discloses slots (574) and a connection port (571) with first tubing (530), it fails to disclose the outwardly facing channel connected in fluid communication to each of them. Furthermore, the prior art of record does not suggest any motivation to modify the Ip et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771            
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771